department of the treasury internal_revenue_service washington d c f aan ae z g wo tax_exempt_and_government_entities_division index numbers date sep t eo b4 ' employer_identification_number legend ladies and gentleman this is in response to l’s letter requesting a ruling regarding a proposed exchange of assets in satisfaction of a bequest to l of l’s tax-exempt status under sec_501 of the internal_revenue_code the code or constitute self-dealing under sec_4941 l maintains that the transaction will not result in the loss facts l is a private_foundation exempt from federal_income_tax under sec_501 of the code l’s charitable purpose is as an organization described in sec_501 m initially funded l to conduct support encourage and assist religious charitable scientific literary educational and other projects and programs l represents that it is required to distribute at least five percent of its assets to such programs each year a five member board_of directors currently governs l the board includes three original members n o and p who are children of m and disqualified persons to l within the meaning of sec_4946 of the code two independent members were appointed to the board upon the death of m ne m died testate in the last will and testament the will executed by m was duly admitted to probate in court n was appointed and duly qualified as the personal representative of the estate of m according to m's will n has the power to sell at public or private sale with or without court order all or any part of the property in m’s estate furthermore under the will n has full power to exercise all powers granted by and under state law which includes the power to exchange assets the m estate remains open and has not terminated for local law or for federal_income_tax purposes under the terms of m’s will m bequeathed her ownership interests in q as determined on the date of her death to n o and p each chifd who survived m was to receive one-third of m's interest in q m’s will further stipulated that if any legatee disclaimed all or any portion of this bequest the disclaimed portion shall be distributed to l q is a limited_partnership comprising m n o and p as limited partners and r as general_partner at her death m owned a percent limited_partnership_interest in q resulting in a specific_bequest of an percent limited_partnership_interest to each of n o and p the sole members of r at m’s date of death and currently are n o and p l has represented that an independent appraisal of q accepted upon audit by the internal_revenue_service the service for federal estate_tax purposes valued m’s interest in q as of m's date of death n o and p each executed a disclaimer as to some portion or all of her or his said bequest p disclaimed all of his interest in his specific_bequest n disclaimed percent of her specific_bequest as finally determined for federal estate_tax purposes equivalent to a percent limited_partnership_interest in q and o disclaimed percent of his specific_bequest as finally determined for federal estate_tax purposes equivalent to a percent limited_partnership_interest in q each individual disclaimed all rights and powers as a director or officer of l with respect to any portion or amount of her or his disclaimed bequest the disclaimers result in l being entitled to receive a percent limited_partnership_interest in q collectively the disclaimer bequest the disclaimer bequest has not yet been distributed to l l has represented that the satisfaction of its interest or expectancy in m’s estate with the limited_partnership interests that comprise the disclaimer bequest disclaimed q interests would result in l's receiving an illiquid asset under the q partnership_agreement l would be an assignee and not a substituted limited_partner absent action taken by n o and p as members of r as assignee l would have limited rights l would have no right to status as a substituted limited_partner however even if admitted as a substituted limited_partner l would have no right to participate in the management of q no right to withdraw from q no right to force dissolution or termination of q no right to force distributions from q no right to partition of l's q interest and restricted transfer rights of l’s q interest accordingly l’s two independent board directors have determined that it is in l’s best interest to accept cash or readily marketable publicly_traded_securities from m’s estate in substitution for the disclaimed q interests in satisfaction of the disclaimer bequest the distribution plan this transaction is subject_to the approval of the probate_court and the issuance by the service of a private_letter_ruling finding that l's acceptance of cash or readily a7 marketable publicly_traded_securities under the distribution plan in satisfaction of the disclaimer bequest will not i result in the loss of l’s exempt status under sec_501 of the code or ii constitute self-dealing under sec_4941 of the code the two independent directors together with m’s estate filed a joint petition with the probate_court requesting it approve the distribution plan contingent upon the issuance by the service of a private_letter_ruling finding that l’s acceptance of cash or readily marketable publicly_traded_securities under the distribution plan in satisfaction of the disclaimer bequest will not i result in the loss of l’s exempt status under sec_501 of the code or ii constitute self-dealing under sec_4941 of the code following a hearing the probate_court approved the petition by order as set forth in the order the terms of the distribution plan are to be as follows a l and m's estate will obtain an independent third-party appraisal the appraisal of the fair_market_value the distribution value of the percent limited_partnership_interest in q that comprises the disclaimer bequest valued as of the date the valuation_date of the issuance by the service of a private_letter_ruling finding that the distribution plan will not i result in the toss of l’s exempt status under sec_501 of the code or ii constitute self-dealing under sec_4941 of the code l and m’s estate will also obtain an independent third-party appraisal of the fair_market_value as of the valuation_date of the cash and readily marketable publicly_traded_securities selected by the personal representative the substitute assets to substitute for the limited_partnership_interest in q in satisfaction of the disclaimer bequest i ii in determining the distribution value of the q interest that comprise the disclaimer bequest the independent_appraiser will apply the same conditions terms and valuation methodology as were used and accepted by the service in determining the fair_market_value of such limited_partnership_interest in q for federal estate_tax purposes for m’s estate the independent_appraiser will certify its opinion that the substitute assets are at least as liquid and readily marketable as the percent limited_partnership_interest in q that comprises the disclaimer bequest b within ten days of the valuation_date m’s estate will distribute to l the substitute assets having a value as of the valuation_date equal to the distribution value law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_509 of the code provides that uniess specifically excepted a domestic or foreign organization described in sec_501 c is a private_foundation and subject_to the excise_taxes of chapter sec_4941 a of the code imposes a five percent tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4946 of the code provides in part that the term disqualified_person means with respect to a private_foundation a person who is - a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of - i ii iii the total combined voting power of a corporation the profits interest of a partnership or the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c sec_4946 of the code provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_1_501_a_-1 of the income_tax regulations the regulations provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specifted in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 ii of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 of the code unless it serves a public rather than a private interest thus to qualify under sec_501 an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_53 d -1 a of the foundation and similar excise_taxes regulations the regulations provides that for purposes of sec_4941 the term self-dealing means any direct or indirect transaction described in sec_53 d -2 of the regulations sec_53 d -1 b of the regulations provides that the term indirect self-dealing shail not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocabie trust including a_trust that has become irrevocable on a grantor's death regardless of when title to the property vests under local law if -- i ii iii iv v the administrator or executor of an estate or trustee of a revocable_trust either- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of b -3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 the estate_or_trust receives an amount that equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and with respect to transactions occurring after date the transaction either- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or is required under the terms of any option that is binding on the estate_or_trust c analysis based upon l's representations l will not jeopardize its tax-exempt status under sec_501 of the code by accepting cash or readily marketable publicly_traded_securities in exchange for the disciaimed q interests as represented the cash or securities may be used directly in meeting l's obligation of distributing at least five percent of the value of l’s assets each year for charitable purposes as represented there are no restrictions on using these assets thus this transaction would not preclude l from furthering its exempt purposes under sec_501 and sec_1_501_c_3_-1 of the regulations furthermore there is no evidence that by accepting the cash or securities l operates to benefit the private interests of the disqualified persons who individually are limited partners of q as well as the sole members of r l's acceptance of the distribution plan of exchanging cash or readily marketable publicly_traded_securities for the disclaimed q interests would ordinarily constitute indirect self dealing’ 48uu86 under sec_4941 of the code n o and p are disqualified persons with respect to l therefore because there is an exchange of property between l a private_foundation and n o and p through the estate the transaction would be considered indirect self-dealing for purposes of sec_53_4941_d_-1 of the regulations however based on l’s representations the proposed exchange and distribution of assets in which l has an expectancy will meet the estate administration exception to self-dealing contained in sec_53 d -1 b of the regulations therefore the transaction will not constitute an act of self-dealing under sec_4941 a of the code based on l’s representations n possesses a power of sale with respect to the property in question according to m’s will n has the power to sell at public or private sale with or without court order all or any part of the property in m’s estate n also has the power to exchange assets under m's will second the probate_court will approve a petition requesting that it approve the distribution plan contingent upon a favorable ruling by the service the petition was approved by order third the estate remains open and has not terminated for local law or for federal_income_tax purposes fourth according to the probate_court order l and m's estate will obtain an independent appraisal of the distribution value of the percent limited_partnership_interest in q that comprises the disclaimer bequest l and m’s estate will also obtain an independent appraisal of the fair_market_value of the substituted assets within ten days of the valuation_date m's estate will distribute to l the substitute assets having a value as of the valuation_date equal to the distribution value m’s estate receives an amount that is represented to equal the fair_market_value of l's interest or expectancy in such property at the time of the transaction fifth as you represent according to the probate_court order the substitute assets are at least as liquid and readily marketable as the percent limited_partnership_interest in q that comprises the disclaimer bequest therefore based on l’s representations the transaction results in l receiving an interest or expectancy at least as liquid as the one l gave up based on the above facts we rule as follows based on l’s representations l’s acceptance of the distribution plan of exchanging cash or readily marketable publicly_traded_securities for the disclaimed q interests does not a result in the loss of l’s exempt status under sec_501 of the code or b constitute self- dealing under sec_4941of the code this ruling is limited to the applicability of sec_501 and sec_4941 of the code and does not purport to rule on any facts that were not represented in the ruling_request as supplemented also in this ruling we are not determining whether the methodology l is using to determine fair_market_value interest values is proper we merely have accepted l’s representations that the proposed transactions will reflect fair_market_value except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives a copy of this letter should also be kept in your permanent records this letter is directed only to l sec_611 o k of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely evatel v beck gerald v sack manager exempt_organizations technical group afr
